Citation Nr: 1755875	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  16-23 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a skin disability, to include skin cancer, to include due to exposure to ionizing radiation and/or ultraviolet radiation. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

F. Bulger, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from September 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  In a letter received in June 2015, the Veteran expressed disagreement with the May 2015 rating decision.  As a substantive appeal was received within 60 days of issuance of the statement of the case issued in April 2016, the Board recognizes the May 2015 rating decision as the rating decision on appeal.

In May 2017, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge (VLJ).  The undersigned discussed the requirements for substantiation of the claim on appeal with the Veteran.  Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  A transcript of the hearing is associated with the claims file.  In the same month, the Veteran's representative waived initial review of additional evidence by the Agency of Jurisdiction (AOJ) pursuant to 38 C.F.R. § 20.1304 (2017).  See May 2017 DAV Letter.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The most probative evidence of record shows that it is at least as likely as not that the Veteran's skin cancer and keratosis are etiologically related to service due to exposure to ultraviolet (UV) radiation. 



CONCLUSION OF LAW

The criteria for entitlement to service connection for skin cancer and keratosis are met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303.  To establish service connection for a disability, the Veteran must show the existence of a present disability, in-service incurrence or aggravation of a disease or injury, and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Private medical records establish that the Veteran has a current disability; he has been diagnosed as having skin cancer and other skin conditions to include actinic keratosis, lichenoid keratosis and benign skin neoplasms.  In 2010, he had a basal cell carcinoma removed from his upper left forehead.  In 2013, he had a biopsy of a skin neoplasm.  In 2017, he had a squamous cell carcinoma and residuals of an older squamous cell carcinoma excised.  

The Veteran contends that he was exposed to high levels of UV radiation in service.  Documents of record establish that he served as a coxswain and was assigned to the USS Washburn continuously from August 1945 to June 1946 during which time the vessel traversed the Pacific Ocean from Panama to Manila, Japan, Dutch New Guinea, China, and finally California.  See June 1946 Notice of Separation; November 2015 Defense Threat Reduction Agency (DTRA) Letter.  Such evidence is consistent with the Veteran's assertions that his daily responsibilities required him to work on the top deck of a naval vessel at sea and resulted in significant sun exposure to areas of exposed skin such as the face, hands and arms.  The Veteran further testified that his post-service occupation was a barber for 50 years, starting from 1949, and that such occupation involved no sun exposure.  See May 2017 Hearing Transcript.  

In August 2014, the Veteran's treating dermatologist noted that that the Veteran has had a "history of various skin needs" and indicates that the Veteran presents "with various skin cancers largely caused by UV damage due to sun exposure while serving on the ship's deck, top side as his coxswain daily responsibilities."  In May 2016, the same dermatologist affirmed the Veteran's "history of skin cancers and pre-cancers are largely caused by past UV damage due to significant sun exposure ... during his military service."  The dermatologist stated that the Veteran's skin conditions are "likely due to UV exposure" while in the service.  

The Board affords significant probative value to these opinions as they were rendered by a medical specialist who is competent to render an opinion on the Veteran's skin disability and who, as his treating dermatologist, has heightened familiarity with the Veteran's skin conditions.  Further, the opinions are consistent with the Veteran's assertion that he first sought treatment for a skin condition in the early 1960's and has continuously sought skin treatment since that time.  See May 2017 Hearing Transcript.  In view of the foregoing, the Board finds that, with resolution of doubt in the Veteran's favor, the evidence of record supports a finding that skin cancer and keratosis are etiologically related to service.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017); Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).  

The Veteran also contends that his skin disability was caused by exposure to ionizing radiation in service.  Because the Board has granted service connection for a skin disability based on in-service UV radiation exposure, the Board will not address the Veteran's claimed exposure to ionizing radiation.  



ORDER

Entitlement to service connection for skin cancer and keratosis is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


